On June 9, 1937, at about 1:30 a. m., plaintiff was driving his 1929 Chevrolet in a northerly direction from Bay City, Michigan, on U.S. highway No. 23, a three-lane highway. Some distance before he reached a point known as Brissette's Corners, the engine began to sputter and lose its pulling power. Plaintiff did not stop immediately, nor did he stop when he reached Brissette's Corners where, on a hard surface and off the road, ample space was available for examination of his car. He continued a distance of about 400 feet further at which point he drove the two right wheels of the car off the road. He did not, however, remain on the shoulder because, he claims, he feared the shoulder was soft and that the wheels of the car were settling. He then attempted to drive back onto the highway, but the car had lost its pulling power. It came to rest with the two front wheels and the left rear wheel on the right lane of the highway. The right rear wheel remained slightly off the road, although defendant claimed that the car was completely on the pavement. Each lane of US-23 at that point is 11 feet wide and separated by a black line; the car extended 5 1/2 feet into the highway.
Plaintiff thought that he might have exhausted his gasoline supply and went to the gasoline tank in the back of the car to inspect it. According to his testimony, *Page 560 
which we accept as true since a judgment non obstante veredicto
was directed for defendant, he observed that the highway was free of traffic with the exception of a car being also driven in a northerly direction by defendant and which appeared to plaintiff to be about a quarter of a mile away. When defendant was approximately 200 feet from him, plaintiff claims that he observed him traveling in the middle lane. Plaintiff did not look again but turned to measure the gasoline with the handle of a hammer. Plaintiff's son, who was also in the car, testified that when only 60 feet from the parked car, defendant swerved onto the right lane and then turned back quickly toward the center lane. Plaintiff was apparently standing slightly to the left of the left rear corner of his car with his back toward the oncoming car. He was caught by the handle of the right rear door of defendant's car, thrown down, and seriously injured. Plaintiff's car was untouched. The jury awarded plaintiff substantial damages. The judge, who had taken defendant's motion for a directed verdict under consideration, subsequently granted the motion for judgment non obstanteveredicto on the ground that plaintiff was guilty of contributory negligence in unlawfully parking his car on the highway. He intimated that plaintiff was likewise negligent in not looking out for approaching cars on the highway.
Plaintiff parked his car on the paved surface of a highway outside the limits of a village or city. This was in defiance of the motor vehicle law, 1 Comp. Laws 1929, § 4718 (Stat. Ann. § 9.1586). "Parking" is defined by statute as standing a vehicle upon a highway when not loading or unloading, except when making necessary repairs. I Comp. Laws 1929, § 4693(s) (Stat. Ann. § 9.1561). It is true that the legislature has indicated no standard of care, and *Page 561 
we have held that in certain cases circumstances may exist which necessitate parking on the highway, thus justifying conduct which would otherwise be negligent and illegalRusso v. City of Grand Rapids, 255 Mich. 474; Bowmaster v.William H. DePree Co., 258 Mich. 538; Edison v. Keene,262 Mich. 611; Ozga v. Clock, 266 Mich. 58. But this record does not disclose, however, any reasonable justification for plaintiff's actions. He had notice of the sputtering engine for a considerable distance and although he could have stopped at Brissette's Corners to determine its cause, he continued and then left his car standing on the highway as he went around to the back to inspect his fuel supply. There may have been necessity for stopping the car to ascertain the cause of the engine trouble, as the trial court pointed out, but there was no necessity for stopping on the pavement for that purpose. The failure of the engine did not prevent plaintiff from driving to a position of safety at the side of the pavement, but, according to plaintiff's own testimony, the failure simply prevented him from driving the right rear wheel of the car back onto the highway after he had driven onto the shoulder. It is undisputed that the shoulder was dry, firm and altogether suitable at the time of the accident for parking the car. Plaintiff drove onto it momentarily and then returned to the pavement without making any proper inspection of its condition. Under such circumstances the standing of the vehicle on a main trunk highway in the nighttime was a clear failure to use due care.
Having negligently placed himself and his car in a position of danger, plaintiff continued in his carelessness. Seeing defendant's car traveling at 60 miles per hour, as plaintiff's testimony showed, he deliberately turned his back when the vehicle was 200 feet from him. At that speed, the trial court *Page 562 
stated that it would have been a physical impossibility for defendant to have swerved from the center lane to the right lane and then back to the center lane within the short space of 60 feet as plaintiff's son testified that he had done. The judge correctly reasoned:
"If defendant was driving straight down the highway, plaintiff must have been standing some distance to the left of his car and in an unsafe position. If defendant was driving in the righthand lane and was turning to the left at the time of the impact, what the plaintiff actually saw when he ceased his observations would not have justified turning his back and paying no further attention."
At 60 miles an hour, it would take only two-thirds of a second to go 60 feet. Obviously, a pedestrian on a highway is required to use reasonable intelligence for his own protection. He cannot expect such protection by not continuing to look when standing alongside the rear fender of an automobile which itself is negligently and unlawfully parked on the pavement.
We need not discuss the alleged error in plaintiff's injecting the insurance question before the jury at the beginning of the case. If plaintiff had watched defendant's approaching car, a single step would have enabled him to avoid being hit. There can be no doubt that his disregard for his own safety substantially and proximately contributed to the accident which befell him. Plaintiff's car was a dark color, and, although the night was clear, was apparently not too readily observable. From all the facts and circumstances, we believe that plaintiff showed beyond any doubt that he was guilty of contributory negligence; no jury question was presented, and the judge properly entered judgment non obstante *Page 563 veredicto which should be affirmed, with costs to defendant.
WIEST and NORTH, JJ., concurred with BUTZEL, C.J.